Per Curiam,
This case depended on questions of fact which were exclusively for the consideration of the jury. To them they were *121fairly submitted by tbe learned trial judge in a clear and concise charge in which there appears to be no substantial error. The only inference that can be fairly drawn from the verdict is that the controlling facts were found in plaintiff’s favor. It follows, therefore, that the judgment entered on the verdict should not be disturbed unless there is error in the instructions complained of in the specifications. We have considered the several questions therein presented and are not convinced that there is any error in either of the answers to defendant’s points for charge recited in said specifications.
Judgment affirmed.